DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 26 April 2021, the status of the claims is as follows:
Claims 1-7 are currently amended; 
Claims 8-20 are canceled; and
Claims 21-33 are new.
Reasons for Allowance
4.	Claims 1-7 and 21-33 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Dalvi et al., U.S. Patent No. 8,437,825 B2 (“Dalvi”), teaches the following:
monitoring device”) 200A (see fig. 2A), comprising:
an upper enclosure (“detector shell”) 206 (under broadest reasonable interpretation and depending on relative view of the fig. 2A, “detector shell 206” can be viewed as the upper enclosure);
a display positioned (“display”) 210a within the upper enclosure 206 (see fig. 2A and col. 12, ll. 35-36);
a lower enclosure (“emitter shell”) 204 pivotally coupled to the upper enclosure 206 (see fig. 2A) …
	a translucent layer (“conductive glass”) 730a defining an external surface (“glass layer”) 731 (see fig. 7A and col. 22, ll. 61-65), and 
	an opaque layer (“absorbing opaque material”, not labeled, see col. 14, ll. 48-52) … ;
a keyboard (“various control buttons”) 208a positioned within the [upper] enclosure 204 (see fig. 2A and col. 12, ll. 35-36);
a bio-sensor (“LEDs”) 104 positioned within the lower enclosure 204 (see fig. 7A)… and comprising:
a light source (“emitter”) 104 operable to transmit light… into a body part of a user (see fig. 1); and
a light receiver (“detector”) 106 operable to receive light from the body part of the user (see fig. 1); and 
signal processor”) 110, communicably coupled to the light receiver 106 (see fig. 1) and operable to determine a health metric based on the reflected light (see col. 5, ll. 53-59).
As to Claims 1-7, 21, and 22, neither Dalvi nor the prior art of record teaches the portable electronic device of base claim 1, including the following, in combination with all other limitations of the base claim:
a lower enclosure pivotally coupled to the upper enclosure and comprising:
a translucent layer defining an external surface; and
an opaque layer coupled to the translucent layer and defining an array of microperforations;
…
a keyboard positioned within the lower enclosure;
a bio-sensor positioned within the lower enclosure below the array of micro-perforations and comprising:
a light source operable to transmit light through the array of micro-perforations into a body part of a user; and
a light receiver operable to receive reflected light from the body part of the user; and 
		…

As to Claims 23-33, neither Dalvi nor the prior art of record teaches the electronic device of base claim 23, including the following, in combination with all other limitations of the base claim: 
an enclosure having a translucent layer that forms part of an exterior surface of the electronic device;
a keyboard positioned within the enclosure;
an opaque material positioned along an interior surface of the translucent layer and defining an array of micro-perforations;
a bio-sensor positioned within the enclosure and below the array of micro-perforations, the bio-sensor comprising:
a light source configured to transmit light through the array of micro-perforations;
a light receiver configured to detect reflected light from a body part exterior to the enclosure; and

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/29/2021